Title: From John Adams to United States Senate, 3 May 1798
From: Adams, John
To: United States Senate


				
					Gentlemen of the Senate:
					United States, May 3d, 1798.
				
				His Excellency John Jay, Esq. Governor of New York, has informed me, that the Oneida tribe of Indians have proposed to sell a part of their land to the said State, and that the Legislature, at their late session, authorized the purchase; and to accomplish this object, the Governor has desired that a commissioner may be appointed to hold a treaty with the Oneida tribe of Indians, at which the agents of the State of New York may agree with them on the terms of the purchase.I, therefore, nominate Joseph Hopkinson, Esq. of Pennsylvania, to be the commissioner to hold a treaty with the said Oneida tribe of Indians, for the purpose above mentioned.
				
					John Adams.
				
				
			